Whiteside, J.,
concurring. Although I concur in the affirmance of the judgment of the court of appeals, I cannot concur in the opinion because it fails to resolve the certified issue.
Defendant-appellant contends that the offenses of kidnapping and felonious assault constitute allied offenses of similar import and, as such, his conviction of both is precluded by R.C. 2941.25, which provides that:
“(A) Whether the same conduct can be construed to constitute two or more allied offenses of similar import, the indictment or information may contain counts for all such offenses, but the defendant may be convicted of only one.
“(B) Whether the defendant’s conduct constitutes two or more offenses of dissimilar import, or where his conduct results in two or more offenses of the same or similar kind committed separately or with a separate animus as to each, the indictment or information may contain counts for all such offenses, and the defendant may be convicted of all of them.”
Although sometimes referred to as a two-part test, in reality, there is a three-part test in determining applicability of R.C. 2941.25 in a particular case. The three tests are: (1) whether the offenses are allied offenses of similar import, (2) whether they were committed by the same conduct, and (3) whether they were committed with the same animus.
*119In determining whether the two offenses are allied offenses of similar import, a comparison of the elements of the two offenses must be made. However, in making this comparison, it is not a comparison as to whether one offense cannot possibly be committed without committing the other, but rather whether the nature of the elements of the offenses is such that in some instances they may overlap, that is, that in certain instances, both crimes may be committed by the same conduct. It is not necessary that both crimes are always committed by the same conduct but, rather, it is sufficient if both offenses can be committed by the same conduct. It is a matter of possibility, rather than certainty, that the same conduct will constitute commission of both offenses. See State v. Mughni (1987), 33 Ohio St. 3d 65, 514 N.E. 2d 870; State v. Mitchell (1983), 6 Ohio St. 3d 416, 6 OBR 463, 453 N.E. 2d 593; State v. Logan (1979), 60 Ohio St. 2d 126, 14 O.O. 3d 373, 397 N.E. 2d 1345; State v. Talley (1985), 18 Ohio St. 3d 152, 18 OBR 210, 480 N.E. 2d 439; and State v. Donald (1979), 57 Ohio St. 2d 73, 11 O.O. 3d 242, 386 N.E. 2d 1341.
The second test, obviously, is based upon the conduct involved in a particular case, and the issue is whether in fact both offenses were committed by the same conduct. To constitute commission of both offenses, the conduct must be such as to constitute the commission of all of the elements of one offense and at least one of the elements of the other.
The third test is whether the two crimes were committed with the same animus. This means with the same purpose, intent, or motive since this is the meaning of the word “animus.” Only when all three tests are satisfied does R.C. 2941.25 prevent a conviction of both offenses in a given case.
As noted in the opinion, in this case, the conduct constituting the felonious assault was not the conduct constituting the force or restraint element of the kidnapping since the guard had been rendered unconscious and bound with the rope prior to defendant’s conduct constituting the felonious assault, namely, striking the guard on the head with the piece of body-building equipment.
Under these circumstances, the two offenses were committed separately and defendant could be convicted of both offenses under R.C. 2941.25 even though the two offenses may be allied offenses of similar import under different circumstances.
Accordingly, the court of appeals reached the correct result even though for the wrong reason and its judgment is properly affirmed.